IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1222
                               Filed October 19, 2022


ABEL A. RAMIREZ,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Marshall County, Kurt J. Stoebe,

Judge.



       Abel Ramirez appeals the dismissal of his application for postconviction

relief. AFFIRMED.




       Jamie Hunter of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee State.



       Considered by Vaitheswaran, P.J., Tabor, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


SCOTT, Senior Judge.

       Abel Ramirez seeks postconviction relief, claiming his conviction and

sentence for robbery in Iowa was based on the same event as his federal

conviction, which violates double jeopardy principles and, consequently, his Iowa

sentence is an illegal sentence.1 We affirm.

       Ramirez concedes the Iowa Supreme Court has previously held there is

nothing to prevent dual prosecution by both the United States and the State of

Iowa. State v. Shafranek, 576 N.W.2d 115, 118 (Iowa 1998) (“Under the federal

double jeopardy clause, a federal prosecution does not bar a subsequent state

prosecution for state criminal violations based on the same or similar elements.

This concept of ‘dual sovereignty’ is premised on the principle that the states and

federal government are each sovereign entities with the power to independently

prosecute criminal offenses created under the laws of that sovereign by employing

their own prosecutorial and adjudicative institutions for that purpose. This court

has recognized this principle for many years.” (internal citations omitted)); see also

Denezpi v. United States, 142 S. Ct. 1838, 1844–45 (2022) (“Because the

sovereign source of a law is an inherent and distinctive feature of the law itself, an

offense defined by one sovereign is necessarily a different offense from that of

another sovereign.”). Ramirez asks us to revisit the Shafranek decision while

acknowledging the district court’s decision is in accordance with that precedent.

But this court is without authority to overrule Iowa Supreme Court precedent. State



1“Though we typically review challenges to illegal sentences for correction of legal
errors, our standard of review for an allegation of an unconstitutional sentence is
de novo.” State v. Harrison, 914 N.W.2d 178, 187–88 (Iowa 2018).
                                        3


v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App.1990) (“We are not at liberty to

overturn Iowa Supreme Court precedent.”); see also State v. Miller, 841 N.W.2d

583, 584 n.1 (Iowa 2014) (“Generally, it is the role of the supreme court to decide

if case precedent should no longer be followed.”). We affirm.

      AFFIRMED.